Title: To Thomas Jefferson from Thomas Newton, 1 June 1802
From: Newton, Thomas
To: Jefferson, Thomas


            Dr SirNorfolk June 1. 1802.
            I have this day taken the liberty of introducing Admiral Hartsink of the Batavian republic to you, he intends up by water & probably this will reach you before his arival. we have had much pleasure in his Company here the good order kept with his men is pleasing to all here. I have some fine Brazil wine arived if you should want shall be glad to supply you
            with great respect & wishes for yr health I am—yr obt Servt
            Thos Newton
          